

	

		II

		109th CONGRESS

		1st Session

		S. 326

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Smith (for himself,

			 Ms. Cantwell, Mrs. Feinstein, and Mrs.

			 Murray) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To reauthorize and revise the Renewable Energy Production

		  Incentive program, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Renewable Energy Production Incentive

			 Reform Act.

		2.Amendments

			(a)Incentive

			 paymentsSection 1212(a) of the Energy Policy Act of 1992

			 (42 U.S.C.

			 13317(a)) is amended by striking and which

			 satisfies and all that follows through Secretary shall

			 establish. and inserting . If there are insufficient

			 appropriations to make full payments for electric production from all qualified

			 renewable energy facilities in any given year, the Secretary shall assign 60

			 percent of appropriated funds for that year to facilities that use solar, wind,

			 geothermal, or closed-loop (dedicated energy crops) biomass technologies to

			 generate electricity, and assign the remaining 40 percent to other projects.

			 The Secretary may, after transmitting to the Congress an explanation of the

			 reasons therefor, alter the percentage requirements of the preceding

			 sentence..

			(b)Qualified

			 renewable energy facilitySection 1212(b) of the Energy Policy

			 Act of 1992 (42

			 U.S.C. 13317(b)) is amended—

				(1)by striking

			 a State or any political and all that follows through

			 nonprofit electrical cooperative and inserting a

			 not-for-profit electric cooperative, a public utility described in section 115

			 of the Internal Revenue Code of 1986, a State, Commonwealth, territory, or

			 possession of the United States or the District of Columbia, or a political

			 subdivision thereof, or an Indian tribal government of subdivision

			 thereof,; and

				(2)by inserting

			 landfill gas, after wind, biomass,.

				(c)Eligibility

			 windowSection 1212(c) of the Energy Policy Act of 1992

			 (42 U.S.C.

			 13317(c)) is amended by striking during the 10-fiscal

			 year period beginning with the first full fiscal year occurring after the

			 enactment of this section and inserting after October 1, 2005,

			 and before October 1, 2015.

			(d)Amount of

			 paymentSection 1212(e)(1) of the Energy Policy Act of 1992

			 (42 U.S.C.

			 13317(e)(1)) is amended by inserting landfill

			 gas, after wind, biomass,.

			(e)SunsetSection

			 1212(f) of the Energy Policy Act of 1992 (42 U.S.C. 13317(f)) is amended

			 by striking the expiration of and all that follows through

			 of this section and inserting September 30,

			 2025.

			(f)Authorization

			 of appropriationsSection 1212(g) of the Energy Policy Act of

			 1992 (42 U.S.C.

			 13317(g)) is amended to read as follows:

				

					(g)Authorization

				of appropriations

						(1)In

				generalSubject to paragraph (2), there are authorized to be

				appropriated such sums as may be necessary to carry out this section for fiscal

				years 2005 through 2025.

						(2)Availability of

				fundsFunds made available under paragraph (1) shall remain

				available until expended.

						.

			

